Name: Commission Regulation (EC) No 2238/96 of 22 November 1996 amending Regulation (EC) No 1372/95 laying down detailed rules for implementing the system of export licences in the poultrymeat sector
 Type: Regulation
 Subject Matter: animal product;  tariff policy;  political geography;  trade policy;  agricultural activity
 Date Published: nan

 Avis juridique important|31996R2238Commission Regulation (EC) No 2238/96 of 22 November 1996 amending Regulation (EC) No 1372/95 laying down detailed rules for implementing the system of export licences in the poultrymeat sector Official Journal L 299 , 23/11/1996 P. 0016 - 0017COMMISSION REGULATION (EC) No 2238/96 of 22 November 1996 amending Regulation (EC) No 1372/95 laying down detailed rules for implementing the system of export licences in the poultrymeat sectorTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organization of the market in poultrymeat (1), as last amended by Commission Regulation (EC) No 2916/95 (2), and in particular Article 3 (2) thereof,Whereas Commission Regulation (EC) No 1372/95 (3) as last amended by Regulation (EC) No 1158/96 (4), lays down detailed rules for implementing the system of export licenses in the poultrymeat sector;Whereas experience has shown that it is necessary, in order to avoid speculative applications, to reduce the period of validity of licences for product category 6 and for particular destinations and to limit for exports under these licences the period referred to in Article 28 of Commission Regulation (EEC) No 3665/87 of 27 November 1987 laying down common detailed rules for the application of the system of export refunds on agricultural products (5), as last amended by Regulation (EC) No 1384/95 (6);Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs,HAS ADOPTED THIS REGULATION:Article 1 Regulation (EC) No 1372/95 is hereby amended as follows:1. In Article 2, the following paragraph 5 is added:'5. By way of derogation from paragraph 1, licences for category 6 (a) referred to in Annex I shall be valid 15 days from the actual date of issue within the meaning of Article 21 (2) of Regulation (EEC) No 3719/88. In this case, notwithstanding Article 28 (5) of Regulation (EEC) No 3665/87, the period during which the products may remain covered by the arrangements provided for in Article 5 of Council Regulation (EEC) No 565/80 (*) shall be equal to the remainder of the term of validity of the export licence.(*) OJ No L 62, 7. 3. 1980, p. 5.`2. Annex I is replaced by Annex I to this Regulation.3. Annex II of this Regulation is added as Annex IV.Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 22 November 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 282, 1. 11. 1975, p. 77.(2) OJ No L 305, 19. 12. 1995, p. 49.(3) OJ No L 133, 17. 6. 1995, p. 26.(4) OJ No L 153, 27. 6. 1996, p. 25.(5) OJ No L 351, 14. 12. 1987, p. 1.(6) OJ No L 134, 20. 6. 1995, p. 14.ANNEX I 'ANNEX I>TABLE>ANNEX II 'ANNEX IVArmenia, Azerbaijan, Belarus, Georgia, Kazakhstan, Kyrgystan, Moldova, Latvia, Russia, Tajikistan, Turkmenistan, Uzbekistan, Ukraine, Lithuania, Estonia.`